Citation Nr: 1747985	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-15 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for obstructive sleep apnea with asthma prior to August 14, 2008, and higher than 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served on active duty from June 1998 to April 2006.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Board remanded this claim for additional development, which has been substantially completed.  

In this decision, the Board assigns an earlier effective date for the Veteran's 50 percent rating for obstructive sleep apnea with asthma, to February 2008.    


FINDINGS OF FACT

In resolving doubt in his favor, the Veteran required a CPAP as of February 14, 2008.    His asthma has manifested with FEV-1/FVC readings between 71 and 80 percent for the entire period on appeal.  He has not been on corticosteroid treatment.  His obstructive sleep apnea is the predominant disability.


CONCLUSION OF LAW

The criteria are met for an effective date of February 14, 2008, for the grant of 50 percent for obstructive sleep apnea with asthma.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, DCs 6602, 6847 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
      
Obstructive sleep apnea with asthma 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

As a threshold matter, the Board notes that the Veteran filed a claim for an increased rating for asthma in July 2009.  This was more than a year following the grant of service connection for asthma, in February 2008.  38 C.F.R. § 20.201.  There was also no new and material evidence having been received after the grant of service connection for asthma.  38 C.F.R. § 3.156(b).  Therefore, the claim for an increased rating was not treated as an objection to the initial rating assigned, which resulted in limiting the time frame for review to the year preceding his claim, that is, from July 2008.  38 C.F.R. § 3.400(o).  

However, as noted in the Board's previous remand, while this claim has been pending, service connection was granted for sleep apnea back to the date of his initial claim (in July 2007), and it was combined with his rating for asthma.  It has been found to be the predominant disability by the AOJ, based on evidence of record covering that entire period.  Accordingly, as this claim actually addresses the initial ratings assigned for sleep apnea, the Board is expanding the appeal period back to the date of claim for service connection, in July 2007. 

The Veteran's obstructive sleep apnea (OSA) with asthma are rated together under DC 6847 as 30 percent disabling prior to August 14, 2008, and 50 percent disabling thereafter.  38 C.F.R. § 4.97 (2016).

Under 6847, a 30 percent rating is warranted for persistent day-time hypersomnolence.  A 50 percent rating is warranted when there is a requirement for use of breathing assistance device, such as a CPAP.  A 100 percent rating requires chronic respiratory failure with carbon dioxide retention or cor pulmonae; or, the requirement for a tracheostomy.  Id.

As discussed, the Veteran has two respiratory diagnoses.  His asthma would be rated under DC 6602.  Ratings under DCs 6600 through 6817, and 6822 through 6847, are not to be separately rated and combined.  Rather, a single rating is assigned under the DC that reflects the predominant disability.  38 C.F.R. § 4.96.  Accordingly, the Board will also consider DC 6602, and apply the criteria that results in the highest rating.

Under DC 6602, a 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted; or, FEV-1/FVC of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned for an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, DC 6602.

In regard to sleep apnea, the record contains a February 2008 treatment record, wherein the Veteran was provisionally diagnosed with sleep apnea, and sent for a sleep study and referred to the CPAP clinic.  When he took the sleep study, he was issued a CPAP.  In resolving all doubt in his favor, the Board finds that it was factually ascertainable that he required a CPAP at the time of his referral, as he was immediately issued one.  Accordingly, an earlier effective date of February 14, 2008, is assigned for his 50 percent rating.  38 C.F.R. §§ 3.400, 4.97, DC 6847.

The record does not show that he has had chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that he has had a tracheostomy.  Therefore, a 100 percent rating is not warranted for OSA.  38 C.F.R. § 4.97, DC 6847.

In regard to asthma, the record does not show that he has met the criteria for a 60 percent rating, which is what is needed to get a rating higher than his current 30 percent and 50 percent under DC 6847.  The Veteran was given pulmonary function tests (PFTs) in April 2008, August 2009, February 2012, April 2014, and March 2016, the results of which all meet the criteria for 10 percent.  He has had only intermittent treatment with bronchodilator therapy, which also meets the criteria for 10 percent.  At the April 2008 VA examination, he reported that he had previously been on a steroid inhaler, but not in at least a year, which falls before the appeal period.  In February 2012, he reported that he was at one point on Singulair, which is an anti-inflammatory, but this only meets the criteria for 30 percent.  The April 2014 VA examiner found that he had intermittent bronchodilator therapy, with no steroid treatment.  Similarly, in March 2016, he was not on any medications.  The Veteran submitted evidence of Albuterol prescription in December 2016, but this is not a steroid.  In sum, the record does not show an increased rating is warranted based on his asthma symptoms.  38 C.F.R. § 4.97, DC 6602.









ORDER

An effective date of February 14, 2008, is assigned for the grant of 50 percent for obstructive sleep apnea with asthma.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


